o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-142642-14 uil the honorable patty murray united_states senator pacific avenue suite tacoma wa --------------- attention dear senator murray ----------------- i sec_71 years old and is working part-time as a i am responding to your inquiry dated date on behalf of your constituent --------------------------------- home care aide he contacted your office about social_security_taxes withheld from his pay specifically he asked if he needed to pay social_security_taxes for his work as a home care aide and how to get a refund of the social_security_taxes that were withheld from his pay as a general matter we cannot provide binding legal advice applicable to particular taxpayers except through the private_letter_ruling process or in the case of a determination about worker classification the form ss-8 process if your constituent wants to request a worker classification determination he should follow the procedures in the instructions to form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding available on www irs gov although i may not provide binding legal advice to following general information about the law sec_3101 and sec_3111 of the internal_revenue_code the code impose social_security and medicare taxes collectively called federal_insurance_contributions_act fica tax on employees and employers respectively social_security and medicare taxes apply to wages paid_by an employer or received by an employee with respect to employment sec_3121 defines wages as all remuneration for employment subject_to certain exceptions there are no exceptions from the definition of wages based on age part-time employment or work as a health care aide i can provide the ----------------- conex-142642-14 while there are special rules regarding the application of social_security and medicare taxes to pay for household work done in or around a home such as by caretakers health aides nannies private nurses and yard workers when such work is performed by an employee of the person receiving the household services these rules do not generally exclude such payment from social_security and medicare taxes but only provide a limited exclusion based on a threshold if the worker is an employee of the person receiving the services the employer and the employee are each subject_to social_security and medicare taxes if the wages exceed a threshold_amount for the threshold_amount is dollar_figure generally the worker is an employee for federal tax purposes if the service_recipient has the right to direct and control the worker not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished the service_recipient does not have to actually direct or control the manner in which the worker performs the services but must have the right to do so this determination is based on all the facts and circumstances if the worker is an employee of a party other than the person receiving the services such as a company the work is not viewed as household work and social_security and medicare taxes apply without application of any threshold it appears that the entity paying of the person receiving his services if correct he may file form ss-8 and request a determination of his worker status but as previously indicated work as an employee of a third party would be subject_to social_security and medicare taxes without application of the threshold if an employer withholds social_security or medicare_tax from an employee in error the employee may request the employer to repay or reimburse the employee the overwithheld tax and the employer may file a form 941-x adjusted employer's quarterly federal tax_return or claim_for_refund to correct the overreported amounts and request a refund if the employer will not do so the employee may file a form_843 claim_for_refund and request for abatement to request a refund of social_security and medicare taxes withheld in error i hope this information is helpful if you have additional questions please call me at -------------------- as an employee does not believe that treatment is -------------------- ------------------ ------------------ ------------------ ------------------ is treating or at sincerely victoria a judson division counsel associate chief_counsel tax exempt and government entities
